DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,154,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The difference between the application claims and the patent claims lies in the fact that the patent claims include more element(s) and are thus much specific.  For example, the patent independent claims 1 and 16 each includes more elements which are excluded from the application corresponding independent claims. 
Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 13 each newly recites “a difference in the first stiffness and the second stiffness generates forces at the discontinuity to facilitate repositioning of one or more of the patient’s teeth” which lacks support from the originally filed application, and therefore is considered to be new matter. 
Note that the original specification discloses: 
“The geometry and configuration of the discontinuity can be selected such that when the appliance is worn by a patient, the discontinuity interacts with the elastic interior layer so as to generate forces suitable for repositioning one or more of the patient's teeth. In many embodiments, the interior layer resists deformation, deflection, and/or displacement of the discontinuity, thereby causing forces to be applied to one or more teeth. The material properties (e.g., stiffness) of the appliances described herein can be varied via the discontinuities and/or elastic interior layer, thus affording different force application toWSGR Docket No. 22773-841.301  different teeth of the patient's arch and, in some instances, more precise application or delivery of one or more forces to teeth with decreased patient discomfort” 
(paragraph [0024]). 
	
	That is, the original specification discloses: the discontinuity interacts with the interior layer to generate forces; and the discontinuities and/or the interior layer causes forces applied to teeth.  The original specification does not have any support for “a difference in the first stiffness and the second stiffness generates forces at the discontinuity” as claimed.  
	All dependent claims are rejected herein based on dependency. 



Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 each recites “a difference in the first stiffness and the second stiffness” (claim 1 lines 8-9; claim 13 lines 12-13);  it is unclear exactly what the term “difference” encompasses, e.g. difference meaning variation, or difference meaning subtraction mathematic equation.  For the purpose of examination under the prior art, “a difference” is interpreted as “a variation” or “a change” since the specification does not indicate any difference or summation mathematical equation.  
	All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2002/0192617) in view of Tadros et al. (2005/0100853). 
	Regarding claim 1, Phan et al. discloses an orthodontic appliance comprising: a shell 10 (Fig. 24B), or shell 12 (Fig. 24A) having a plurality of cavities shaped to receive a patient's teeth, wherein the shell comprises a first/exterior layer A and a second/interior layer B (paragraph 104, Figs. 24A-24B).  
	Phan et al. describes discontinuities 150 formed through the entire thickness of the shell (Fig. 23C).  Alternatively, Phan et al. also describes a discontinuity 206 is formed in the first/exterior layer only, i.e. “the result may be portion A comprising two layers of material and portion B comprising only one”, “remove a layer of material… these areas 206” (Fig. 24B, paragraph 104).  Therefore, Phan et al. discloses a discontinuity 206 formed in the first/exterior layer.  That is, portion A comprising two layers, once the first/exterior layer is removed at discontinuity 206, the area at 206 would only has a single layer B.  Therefore, a difference in the stiffnesses of the layers is achieved at the discontinuity (removed portion 206), which interacts with the left-over second layer so as to generate forces (e.g. less force) suitable for repositioning one or more of the patient teeth.   
Phan et al. is silent to the second/interior having a stiffness less than a stiffness of, i.e. softer than, the first/exterior layer.  Tadros et al. discloses an orthodontic shell appliance comprising a softer inner layer having a stiffness less than a stiffness of an exterior layer (paragraph 73).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the inner layer of softer material than the exterior layer in order to alleviate pain, discomfort and bleeding gum, as explicitly taught by Tadros et al. (paragraph 73). 
	
As to claims 2-3, Phan et al. discloses the discontinuity 206 forming a cut (removal of layer) in the first layer and the cut extends at least partially around a protrusion (i.e. tab 200) embedded therein the first layer (paragraph 104).  As to claim 4, the cut 206, taking on the shape of cut 150 comprises a closed cut (Fig. 23C).  
As to claim 5, Phan et al. discloses the discontinuity 206 may be removal of only an exterior/first layer (paragraph 104).  Therefore, the cut extends from a buccal/exterior surface of the first/exterior layer to a lingual/inner surface of the first layer. 
As to claims 6-7, Phan et al. discloses a plurality of discontinuities/cuts formed of tabs 200, which are shown to be parallel (Fig. 24B). 
As to claim 8, Phan et al. discloses the first and second layers have been thermoformed (paragraph 9).  
As to claims 9-10, Note that the recitation "etched or engraved" is a process for forming the discontinuity.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Phan et al. discloses the end product and the structures thereof as claimed; thus the burden is shifted to applicant to show an unobvious difference.  Furthermore, note that the recitation "etched or engraved" is claimed as a process for forming the discontinuity; wherein etching or engraving allows for broadest reasonable interpretation of cutting or carving.  As such, Phan et al.’s teaching of removing material is considered to be cutting and carving or etching and engraving as claimed. 
As to claim 11, Phan et al. discloses the discontinuity 200 defining an flap (exposed portion of tab 200 for grasping) in the first layer and a plurality of perforations 202 near a joint portion 200 (Fig. 24A; paragraph 104).  
	 As to claim 12, Phan et al. mentions the appliance having an appropriate modulus for orthodontic purpose (paragraph 9); and Tadros et al. discloses the polymeric mixture having elastic modulus ranges (paragraph 68), both therefore indicating that the elastic modulus for the first and second layer are of result effective variables. Therefore, such claimed range would have been obvious to one having ordinary skill in art before the effective filing date of the invention since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
	Regarding claims 13-24, Phan et al. in view of Tadros et al. discloses the invention substantially as claimed as detailed above.  Particularly, Phan et al. (paragraph 14) discloses a system of a plurality of appliances which are successively wearable by the patient to move one or more teeth from a first arrangement to a second arrangement.



Response to Arguments
10.	Applicant's arguments regarding the amendments made to the claims been fully considered but have not overcome Phan et al. in view of Tadros et al.  Applicant’s arguments are held to be responded to in the above ground(s) of rejection.
Regarding the newly recited limitation(s) “a difference in the first stiffness and the second stiffness” (claim 1 lines 8-9; claim 13 lines 12-13), note that Phan et al. discloses portion A comprising two layers, once the first/exterior layer is removed at discontinuity 206, the area at 206 would only has a single layer B.  Therefore, a difference in the stiffnesses of the layers is achieved at the discontinuity (removed portion 206), which interacts with the left-over second layer so as to generate forces (e.g. less force) suitable for repositioning one or more of the patient teeth (Figs. 24A-24B, paragraph 104).  	Furthermore, note the new ground(s) of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hao D Mai/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772